DETAILED ACTION
Receipt is acknowledged of Applicants’ amendments to the claims, remarks, and RCE, all filed on 5 October 2020. 
The rejections under 35 USC 112 (a) and (b) cited in the previous Office action are withdrawn in view of the amendments to the claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2020 has been entered.
*  *  *  *  *
Claim Objections
Claim 21 objected to because of the following informalities:  “crystallinity” is misspelled as “crystallity.”  Appropriate correction is required.
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the newly added limitation, “comprising a crystallity [sic] gradient between the first crystallinity percentage and the second crystallinity percentage” is not implicitly or explicitly 
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0038936 (“Griswold”) in view of US 2008/0220054 (“Shastri”), further in view of CN 104711759 (“Cao”).  All references cited on the IDS filed on 6 April 2018.
Griswold teaches biodegradable resorbable drug delivery systems characterized by an electrospun biodegradable resorbable polymeric fiber matrix with at least one therapeutic agent incorporated into the fibers of the matrix (see, e.g., abstract).
Regarding claim 9, the disclosed drug delivery system comprises a first EFS (PGA) with a first crystallinity percentage (45-55% crystalline) (also suggesting claim 10) (see [0113]) and a second EFS (L-PLA) at a second crystallinity percentage (37%) (see [0115]) and at least one API released from the EFS (see, e.g., [0018]) (also suggesting claim 15 and the crystallinity gradient of claim 21).    
Griswold explains that the disclosed invention offers improved tissue adhesion and subsequently improved delivery of active agents compared to conventional treatments (see [0016]).
Griswold explains that polymeric degradation is related to degree of crystallinity – e.g. higher crystallinity leads to greater stability of the polymer (see [0113] and [0116]) and that in biodegradable systems that manipulate natural biological processes to degrade the polymer, drug release rate is often governed by degradation rate (see [0122], [0174] and Fig. 37 (explaining that drug release rate was influenced by the enthalpic relaxation of the polymer during degradation), and [0184]).  
Griswold differs from the instant claims in that it does not teach a second EFS at a second rate of release.  
Shastri teaches co-electrospun polymeric fibers comprising polymers comprising pharmaceutically active agents and capable of release at a combined release rate (see, e.g., abstract).  Specifically Shastri teaches a first pharmaceutically active agent capable of release from the first polymer at a first release rate and a second 
Regarding the newly added limitation to claim 9, neither Griswold nor Shastri teach PLLA electrospun fibers.  
Cao teaches a poly L-lactic acid elecrospun film having a stable micro/nanofiber oriented structure (see abstract of English translation).  Cao explains that since the fiber membrane has been subjected to a heat treatment process, it has stable fiber orientation and good thermal stability (see abstract of English translation).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the drug delivery system of claim 9, as taught by Griswold in view of Shastri.  One of ordinary skill in the art at the time the invention was made would have been motivated to use an electrospun fiber scaffold drug delivery system because it results in improved tissue adhesion and subsequently improved delivery of active agents compared to conventional treatments, as explained by Griswold (see above).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated use two different EFS at two different release rates wherein the first EFS and the second EFS include the same polymer composition because it results in modulation of the delivery rate of a pharmaceutically active agent, as explained by Shastri (see above).  Finally, one of ordinary skill in the art at the time the invention was made would have been motivated to use PLLA electrospun fiber because it has stable fiber orientation and good thermal stability (see above).    
*
Claims 9-11 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0038936 (“Griswold”) in view of US 2008/0220054 (“Shastri”) further in view of US 2001/0051814 (“Shalaby”) as applied to claim 11. All references cited on the IDS filed on 6 April 2018.

While Griswold teaches a second EFS having a second crystallinity (see above), the reference differs from the instant claims in that it does not teach the crystallinity recited in claim 11.
Shalaby teaches yarns made of a crystalline copolymer which is a copolymer of l-lactide and at least one cyclic monomer which is a liquid at or above about 40 degrees C and exhibits a crystallinity of at least about 20% (see, e.g., [0003]).  Shalably explains that the disclosed yarns (1) support high loads; (2) experience cyclic stresses; (3) display minimum or average stretchability; (4) display a high degree of toughness; (5) display optimum hydrolytic stability; and (6) possess a prolonged strength profile, particularly during the initial post-operative period, as braided multifilament or monofilament sutures (see [0002]).
*
Claims 9, 10, 12, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0038936 (“Griswold”) in view of US 2008/0220054 (“Shastri”), further in view of CN 104711759 (“Cao”) as applied to claim 12.  All references cited on the IDS filed on 6 April 2018.
Griswold and Shastri are discussed above.  
Regarding the process recited in claim 12, the patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In any event, Cao teaches a poly L-lactic acid elecrospun film having a stable micro/nanofiber oriented structure (see abstract of English translation).  Cao explains that since the fiber membrane has been subjected to a heat treatment process, it has stable fiber orientation and good thermal stability (see abstract of English translation).  
Regarding claim 12, the electrospun fiber is placed at a temperature of 70 to 140 degrees C for 5 minutes to 12 hours (see page 4 of the English translation.  
*
Claims 9, 10, 13, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0038936 (“Griswold”) in view of US 2008/0220054 (“Shastri”), further in view of US 2012/0136090 (“Kasuga”) as applied to claim 13.  All references cited on the IDS filed on 6 April 2018.
Griswold and Shastri are discussed above.  
Regarding the process recited in claim 13, the patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In any event, Kasuga teaches bioactive materials prepared using electrospinning techniques (see, e.g., [0031]).  To prepare the materials, stearic structures were cut into pieces and soaked in 4ml of cell culture medium (i.e. 100% humidity), held at a temperature of 37 degrees C in an incubator in an atmosphere of 5% carbon dioxide gas (see [0060]).  Kasuga explains that the disclosed material is beneficial in thatit may have a sustained release system to guide bone reconstruction ability effectively and has a three-dimensional structure having such flexibility as to fit in an affected area satisfactorily (see [0010]). 
*
Claims 9, 10, 14, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0038936 (“Griswold”) in view of US 2008/0220054 (“Shastri”), further in view of WO 02/45720 (“Martin”) as applied to claim 14.  All references cited on the IDS filed on 6 April 2018.
Griswold and Shastri are discussed above.  
While Griswold teaches treatment of cancerous tissue (see, e.g., [0099]), it does not teach the 6AN of claim 14.  However, 6AN is known in the art as an anticancer agent, as explained by Martin (see, e.g., page 9, line 18).  As such, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use an anticancer agent such as 6AN in the EFS system disclosed by Griswold.
*  *  *  *  *
Response to Arguments
Applicants’ arguments filed on 5 October 2020 have been fully considered but they are not persuasive. 
Applicants argue that Griswold teaches scaffolds including a single polymer composition a single crystallinity, and a single release rate of a therapeutic agent.  See remarks, page 7.  
Examiner respectfully submits that the rejection is based on the teachings of Griswold and Shastri, not Griswold alone.  Additionally, Griswold recognizes a relationship between polymeric crystallinity and drug release rate.  As explained in the substantive rejection, Griswold explains that polymeric degradation is related to degree of crystallinity – e.g. higher crystallinity leads to greater stability of the polymer (see [0113] and [0116]) and that in biodegradable systems that manipulate natural biological processes to degrade the polymer, drug release rate is often governed by degradation rate (see [0122], [0174] and Fig. 37 (explaining that drug release rate was influenced by the enthalpic relaxation of the polymer during degradation), and [0184]).  
Applicants argue that “Shastri merely teaches a co-electrospun fiber of two different polymers or two polymers that would be considered to have the same crystallinity.”  See remarks, page 7.  
Examiner respectfully submits that Shastri also teaches the first EFS and the second EFS include the same polymer composition (e.g., “[i]n a yet further aspect, the first polymer and the second polymer are the same polymer or copolymer” – see [0095]).
Applicants argue that Shastri does not teach or suggest controlling the crystallinity of the electrospun fiber or recognize that by varying the crystallinity within an electrospun fiber network, active ingredients could be released at multiple rates.  See remarks, page 7.
At the outset, Examiner respectfully notes that “varying the crystallinity within an electrospun fiber network, active ingredients could be released at multiple rates” is not claimed.  
Additionally, the rejection is based on Griswold and Shastri, not Shastri alone.  As noted above, Griswold recognizes a relationship between polymeric crystallinity and drug release rate.  As explained in the substantive rejection, Griswold explains that polymeric degradation is related to degree of crystallinity – e.g. higher crystallinity leads to greater stability of the polymer (see [0113] and [0116]) and that in biodegradable systems that manipulate natural biological processes to degrade the polymer, drug release rate is often governed by degradation rate (see [0122], [0174] and Fig. 37 (explaining that drug release rate was influenced by the enthalpic relaxation of the polymer during degradation), and [0184]).  
Applicants argue that neither Griswold nor Shastri teach PLLA fibers.  See remarks, page 7.
Examiner respectfully submits that Cao was cited for this teaching.
*
Further remarks do not present new arguments.  
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615